Citation Nr: 0008825	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  94-41 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of 
concussion, to include seizures, deafness, and tinnitus.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



REMAND

The appellant served on active duty from January 1968 to 
November 1970 in the United States Marine Corps.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1991 rating decision of the 
Seattle, Washington, Department of Veterans Affairs Regional 
Office (VARO).  We note that the appellant appears to have 
frequently changed his residence during the pendency of this 
appeal and that his appeal was certified to the Board from 
the St. Petersburg, Florida, VARO.

A review of the claims folder discloses that, in November 
1991 (VA Form 1-9), the appellant requested a hearing before 
VA personnel.  A hearing was scheduled for February 1992, but 
the appellant requested postponement of this hearing so that 
he could acquire additional evidence in support of his claim.  
A hearing was rescheduled for July 1992.  The appellant and 
his representative met with a Hearing Officer on this date 
and discussed the need for additional evidentiary 
development. No hearing was held on this date, according to a 
July 1992 deferred rating decision, pending the development.  
Subsequently, additional development was conducted; however, 
a hearing was not rescheduled and, therefore, remand is 
necessary to ensure full compliance with VA's due process 
requirements.  Bernard v. Brown, 4 Vet.App. 384 (1993).

The case is REMANDED to VARO for the following action:

VARO should schedule the appellant for a 
hearing before VA personnel.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by VARO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the VAROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


- 3 -


